Citation Nr: 1521058	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-31 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to restoration of a 20 percent rating for service-connected chronic lumbar strain.

2.  Entitlement to a rating in excess of 20 percent for service-connected chronic lumbar strain.

3.  Entitlement to a rating in excess of 50 percent for service-connected panic disorder without agoraphobia.  

4.  Entitlement to an increased (compensable) rating for service-connected residuals fracture, left rib.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected chronic lumbar strain and panic disorder without agoraphobia.

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for left inguinal hernia  to include as secondary to service-connected chronic lumbar strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to July 1992, and from December 2004 to January 2006.

This appeal to the Board of Veterans' Appeals (Board) arose from June 2010, July 2010, and October 2013 rating decisions.

In the June 2010 rating decision, the RO, inter alia, reduced the rating for the Veteran's chronic lumbar strain from 20 to 10 percent, effective March 7, 2010.  The Veteran filed a notice of disagreement (NOD) in August 2010, and a statement of the case (SOC) was issued in October 2011.  Later in October 2011, the RO issued a rating decision changing the effective date of the reduction in rating from March 7, 2010 to May 7, 2010 (the date of a VA examination).  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In the July 2010 rating decision, the RO denied service connection for PTSD.  The Veteran filed an NOD in October 2010 and an SOC was issued in September 2011.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2011.

In the October 2013 rating decision, the RO, inter alia, continued a 50 percent disability rating for service-connected panic disorder without agoraphobia, continued a noncompensable disability rating for service-connected residuals fracture of the left rib, and denied service connection for a left inguinal hernia.  The Veteran filed an NOD in October 2013 and an SOC was issued in April 2014.  The Veteran filed a substantive appeal (via a VA Form 9) in June 2014.

In January 2015, the Veteran testified during a Board videoconference hearing.  A transcript of this proceeding is associated with the claims file.  

During the January 2015 Board hearing, the Veteran testified that he had been unemployed since 2011, primarily due to his chronic lumbar strain.  Also, in July 2013 correspondence, the Veteran wrote that he had experienced physical altercations while on the job due to his psychiatric problems.  While the RO denied a TDIU in the October 2013 rating decision and the Veteran did not perfect an appeal of that denial, the Veteran's allegations of unemployment due to his back disorder during the January 2015 hearing suggests that the TDIU issue be revisited pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of this, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to service-connected chronic lumbar strain and panic disorder without agoraphobia.  

Regarding the current characterization of the lumbar strain appeal, the Board notes s that a veteran is presumed to seek the maximum available benefit for a disability. See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).  Significantly, the RO's action in June 2010 was prompted by the Veteran's claim for an increased rating for his back disorder in February 2010.  Furthermore, in July 2013 correspondence, the Veteran an increased rating for his back disorder as it had "gotten worse" and during the January 2015 Board hearing, the Veteran testified that his back disorder was getting worse.  Thus, the Veteran is not only appealing the reduction, but is seeking a higher rating.  As such-and, given the Board's favorable disposition of the restoration issue-the Board has recharacterized the appeal with respect to evaluation of the Veteran's lumbar spine strain as encompassing the first and second matters set forth on the title page.

Regarding psychiatric issues, the Board points out that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for one psychiatric disorder encompasses all psychiatric disabilities reflected in the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, the Veteran was originally awarded service connection for an anxiety disorder but this disorder was subsequently recharacterized as a panic disorder without agoraphobia.  There are no other psychiatric diagnoses of record other than a possible diagnosis of PTSD.  Accordingly, and consistent with Clemons, the Board has characterized the appeal as encompassing only a claim for PTSD.

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA  claims processing system.  

The Board's decision addressing the matter of restoration of a 20 percent rating for service-connected chronic lumbar strain, from May 7, 2010, and entitlement to a compensable rating for residuals of fracture to the left rib is set forth below.  The remaining matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, it is noted that, during the Board hearing, the Veteran asserted that he injured his right rib during military service, not his left rib, and that the RO service connected the wrong rib.  However, a review of the claims file shows that the Veteran was correctly service connected for a left rib disorder.  Significantly, a review of the Veteran's service treatment records shows that the Veteran injured his left lower rib cage in January 2005 when he fell on an ammunition magazine.  There is no indication that the Veteran ever injured his right rib during service.  As such, it is clear that the RO did not service connect the wrong rib.  

The Board also notes the matter of service connection for right rib disability has been raised (as indicated above), but is not currently in appellate status.  In the October 2013 rating decision, the RO denied service connection for a right rib disorder.  Although the Veteran initiated an appeal with respect to the RO's denial of other claims in October 2013, he did not disagree with the denial of service connection for right  rib disability within one year of the notification of the October 2013 denial.  See 38 C.F.R. §§ 20.200, 20.201 (2014).  Under these circumstances, the Board refers to the RO for appropriate action  a request to reopen the previously denied claim for service connection for right rib disability.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the below adjudicated claims has been accomplished.

2.  The June 2010 rating decision in which the RO reduced the rating for chronic lumbar strain from 20 to 10 percent, the October 2011 SOC, and the October 2011 rating decision all reflect that the RO failed to consider, and to apply, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions.

3.  Pertinent to the July 2013 claim for increase, Veteran's left rib disability has been manifested by irritation of his left rib which is sensitive to touch as well as complaints of constant left lower chest (anteriorly) pain; incapacitating episodes or loss of function of the chest or ribs has not been shown.

4.  The applicable criteria are adequate to rate the left rib disability at all pertinent points, and the matter of the Veteran's entitlement to a TDIU due to the left rib disability has not been raised. 


CONCLUSIONS OF LAW

1.  As the RO's reduction of the rating for service-connected chronic lumbar strain, from 20 percent to 10 percent, effective May 7, 2010, was not in accordance with law, the criteria for restoration of the 20 percent rating are met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  Pertinent to the July 2013 claim for increase, the criteria for award of a compensable evaluation for the Veteran's residuals fracture, left rib have not been met.  38 U.S.C.A. §§ 1155, 5107 (West  2014); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Code (DCs) 5299-5297 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

Given the favorable disposition of the reduction issue, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With regard to the increased rating issue decided below, in an April 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his claim for a higher rating for his left rib disability, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA medical records, and the reports of various VA examinations, the reports of which reflect consideration of all relevant evidence of record and contain sufficient detail upon which to rate his service-connected disability on appeal.  The Veteran has not identified any additional records that are relevant to his rating claim on appeal.  Also of record and considered in connection with the appeal is the transcript of the January 2015 Board hearing, along with various written statements provided by the Veteran.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.  

The Veteran was provided an opportunity to set forth his contentions during the January 2015 hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 (c)(2) requires that the individual (interpreted include a Veterans Law Judge (VLJ)) who chairs a hearing must fulfill two duties: (1) to fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  In this case, the Board finds that there has been substantial compliance with provisions of 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient.

Here, during the January 2015 hearing, the undersigned VLJ identified the issues on appeal-which included an increased rating for a left rib disability.  Pertinent to this issue, information was solicited regarding the current severity of the Veteran's left rib disability.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim[s]" were also fully explained.  See Bryant, 23 Vet. App. at 497.  While the submission of specific, additional evidence was not explicitly suggested, any omission in this regard is nonprejudicial as, during the hearing, the Veteran denied "symptoms or problems associated with the left rib fracture."  Hence, any omission is this regard did not prejudice the Veteran, and was, thus, harmless.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Reduction

Historically, the RO originally granted service connection in a May 2006 rating decision for chronic lumbar strain and assigned an initial, 20 percent rating, with an effective date of January 11, 2006 (the day after the date of the Veteran's discharge).  The Veteran submitted a claim for an increased rating for his back disorder in February 2010.  Following VA examination on May 7, 2010, the RO, inter alia,  reduced the 20 percent rating for the Veteran's chronic lumbar strain to 10 percent, effective March 7, 2010 (later changed to May 7, 2010).

Initially, the Board notes that, prior to reducing a veteran's disability rating, VA is required to comply with pertinent VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons thereof.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  In the advance written notice, the beneficiary will be informed of his or her right for a pre-determination hearing, and if a timely request for such a hearing is received (i.e., within 30 days), benefit payments shall be continued at the previously established level pending a final determination.  38 C.F.R. § 3.105(i)(1).  However, where there is no reduction in the amount of compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) does not apply.  See VAOPGCPREC 71-91.

In this case, the RO neither afforded the Veteran notice of a proposed reduction, nor the opportunity to supply evidence or request a hearing.  However, the Veteran's combined rating evaluation for all service-connected disabilities actually increased after the reduction took effect (from 40 percent effective January 11, 2006, 70 percent effective February 22, 2010, and 60 percent effective March 7, 2010).  As such, the RO was not required to satisfy the procedural requirements of 38 C.F.R. § 3.105(e) (to include notifying the Veteran of the proposed reduction), and such requirements need not be discussed further.

Turning next to the question of the propriety of the reduction, the Board notes that 
Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155. When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  In this case, the RO, in a June 2010 rating decision, reduced the rating for the Veteran's chronic lumbar strain from 20 to 10 percent, effective March 7, 2010.  The 20 percent rating had been assigned in the RO's May 2006 rating decision, which granted service connection for chronic lumbar strain and assigned a 20 percent rating, effective January 11, 2006.  Thus, the 20 percent rating was in effect for less than 5 years.  Accordingly, the provisions of 38 C.F.R. § 3.344(a) and (b)  do not apply in this case.  As regards disability ratings in effect for less than 5 years, adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344(c).

In this case, the RO's reduction of the Veteran's rating was based, in part, on the report of a May 2010 VA examination.  The May 2010 examiner determined that Veteran's forward flexion was limited to 70 degrees and combined range of motion of was limited to 210 degrees.  

As noted above, the rating for the disability under consideration was in effect for less than 5 years.  Hence, the provisions of 38 C.F.R. § 3.344(c) are for application. However, the June 2010 rating decision that effectuated the reduction of the rating, the October 2011 SOC, and the October 2011 rating decision all reflect that the RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344, the primary regulation governing rating reductions. Furthermore, although, in the June 2010 rating decision and October 2011 SOC, the RO assigned the 10 percent rating based on the Veteran's most recent forward flexion and combined range of motion, it did not discuss whether there was improvement in the Veteran's lumbar spine disability.  Therefore, the Board finds that the correct standard was never applied when the RO effectuated the reduction of the rating.  See 38 C.F.R. § 3.344(c).

The Board emphasizes that failure to consider and apply the provisions of 38 C.F.R. § 3.344, if applicable, renders a rating decision void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck, 12 Vet. App. at 292.  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer, 2 Vet. App. 277.  Accordingly, the 20 percent rating assigned for chronic lumbar strain under 38 C.F.R. § 4.71a, Diagnostic Code 5237, must be restored, effective May 7, 2010.  Given the outcome warranted in view of this procedural error, the Board need not address, from an evidentiary standpoint, the actual merits of the reduction.

III.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.
	
A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis below is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Service treatment records show that the Veteran injured his left lower rib cage in January 2005 when he fell on an ammunition magazine.  Specifically, the Veteran was found to have a left rib contusion with no evidence of fracture on X-ray.  By rating decision dated in May 2006, the RO granted service connection for residuals fracture, left rib, assigning a non-compensable rating effective January 11, 2006, the day after the Veteran's discharge from military service.  This noncompensable rating was continued by rating decisions dated in June 2010 and October 2013 and the Veteran perfected an appeal of the most recent rating decision.  

The Veteran's residuals fracture, left rib, is rated under DCs 5299-5297.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as removal of rib(s) based on the criteria found under DC 5297.

Under DC 5297, a 10 percent rating is warranted for removal of one rib or resection of two or more ribs without regeneration.  A 20 percent rating is warranted for removal of two ribs; a 30 percent rating for removal of three or rib ribs; a 40 percent rating for removal of five or six ribs; and, a 50 percent rating for removal of six or more ribs.  See 38 C.F.R. § 4.71a, DC 5297 (2014).	

Evidence relevant to the Veteran's	 left rib disorder includes a VA examination report dated in October 2013.  The examiner reviewed the claims file and noted that the Veteran had a history of rib contusion of the left rib.  The Veteran reported that he broke his left rib in January 2005 when he fell onto his magazine holders on his left side while undergoing training in the Army.  He sustained a fracture to his left rib and was treated with pain medication, conservative measures, and decreased activity.  He complained of irritation of his left rib and said that it was sensitive to touch.  He also reported having constant left lower chest (anteriorly) pain since the January 2005 injury.  He also indicated that his left rib disorder was re-aggravated when he was assaulted by a police officer one year earlier.  He stated that his right side was "the same way" after that altercation.  He reportedly wore a back brace to support his ribs and was taking hydrocodone for his pain.  

The October 2013 VA examiner noted that there was no penetrating or non-penetrating muscle injury; however there was a history of muscle injury to Group XXI (muscles of respiration: thoracic muscle group) on the left side.  There was no history of rupture of the diaphragm with herniation, no history of extensive muscle herniation of any muscle, without other injury to the muscle, and no history of injury to the facial muscles.  There was also no evidence of scars associated with a muscle injury, known fascial defects, or muscle injury affecting muscle substance or function.  The Veteran was noted to experience occasional fatigue and pain on the left abdominal muscles/anterior ribs.  On muscle strength testing, the Veteran had normal strength and there was no muscle atrophy.  The Veteran did utilize a brace occasionally to aid with locomotion.  Significantly, the examiner wrote that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were no other pertinent physical findings, complications, conditions, signs, and/or symptoms.  The examiner wrote that the Veteran's muscle injury did not impact his ability to work, such as resulting in inability to keep up with work requirements due to muscle injury.  

Also of record are VA outpatient treatment records dated through October 2013.  These records show similar complaints or left rib pain with the occasional use of a back brace due to low back pain and rib pain.  

Based on the foregoing evidence, the Board finds that a compensable rating for the Veteran's left rib disability is not warranted.  The evidence is clear that the Veteran has not had any resection of a left rib (or any other rib for that matter), and there is no evidence that a left rib (or any other rib for that matter) has been removed, surgically or otherwise.  The Veteran's left rib disability is therefore assigned a noncompensable evaluation under DC 5297, as there is no evidence of a removal or resection without regeneration of any of his ribs.

In addition, the evidence does not establish that pain or flare-ups result in functional loss, disability, or other manifestations that would equate to removal of the rib or resection of an additional rib.  The evidence of record does not indicate limitation of function of movement or of daily activities from the Veteran's left rib disability.  Significantly, the Veteran had normal muscle strength and no muscle atrophy on VA examination in October 2013 and the examiner wrote that the Veteran's left rib area muscle injury did not impact his ability to work, such as resulting in inability to keep up with work requirements due to muscle injury.  Furthermore, as above, during the January 2015 Board hearing, the Veteran denied "symptoms or problems associated with the left rib fracture."  While the Veteran reported experiencing occasional fatigue and pain on the left abdominal muscles/anterior ribs during the October 2013 VA examination and the effect of a veteran's pain must be considered when making a rating determination, the Rating Schedule does not require a compensable rating solely for occasional pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  Therefore the Board concludes that the overall disability picture presented warrants no more than a noncompensable rating under DC 5297.  

In assessing the severity of the Veteran's service-connected left rib disability, the Board has considered the Veteran's assertions regarding his disability symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating requires medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, his assertions, while considered, are not considered more persuasive than the clinical findings reviewed by competent medical professionals in this regard.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the left rib disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the April 2014 SOC). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the disability under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the service-connected left rib disability at issue.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir., 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the matter herein  decided only involves evaluation of a single disability.  As the Board has fully considered the symptoms/impairment associated with the Veteran's left rib disability during the time frame under consideration, and the evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.  

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of this claim for extra-schedular consideration is not warranted .  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's left rib disability, pursuant to Hart (cited above), and that the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of compensable rating for the disability under consideration at any pertinent point, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As the reduction of the 20 percent rating for chronic lumbar strain is found to be void ab initio, the claim for restoration of the 20 percent rating,  from May 7, 2010, is granted.

An increased (compensable) rating for service-connected residuals fracture, left rib, is denied.  


REMAND

Unfortunately, the Board finds that further AOJ action in the matters remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision.

With regard to the chronic lumbar strain, the Veteran was last afforded a VA examination in May 2010.  Significantly, during this examination, the Veteran denied numbness.  However, during the January 2015 Board hearing, the Veteran reported a history of numbness in the legs.  Furthermore, in July 2013 correspondence, the Veteran an increased rating for his back disorder as it had "gotten worse" and during the January 2015 Board hearing, the Veteran testified that his back disorder was getting worse.  On this record, the Board finds that further VA examination is needed to ensure that the record reflects the current nature and severity of the Veteran's service-connected chronic lumbar strain.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).  

With regard to the psychiatric issues, the Board notes that the Veteran was awarded service connection for an anxiety disorder by rating decision dated in May 2006 based on a February 2006 VA psychiatric examination report which diagnosed an anxiety disorder within one year after the Veteran's separation from service.  The Veteran's service-connected psychiatric disorder was subsequently recharacterized as a panic disorder without agoraphobia.  The Veteran was most recently afforded VA psychiatric examinations pertaining to his claimed psychiatric disabilities in May 2010 and July 2013.  Both of these examination reports show diagnoses of panic disorder without agoraphobia but do not show diagnoses of PTSD.  However, a review of the Veteran's VA treatment records show numerous impressions of PTSD beginning in April 2006.  As neither the May 2010 nor the July 2013 VA examiners discussed the numerous impressions of PTSD in the record and did not specifically indicate that the Veteran did not have a diagnosis of PTSD, further medical findings in this regard are warranted.  Once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

With regard to the TDIU issue, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  See Rice, supra.  In light of the Veteran's current unemployment and allegation that his unemployment is due to lumbar spine and/or psychiatric disabilities, the issue of entitlement to a TDIU due to the service-connected chronic lumbar strain and panic disorder without agoraphobia has been raised in this case, and should be adjudicated by the AOJ.  Significantly, the October 2013 VA psychiatric examiner opined that the Veteran's psychiatric disorder did not "affect his ability to hold gainful employment under minimal stress and supervision."  However, no opinion has been obtained regarding the effects of the Veteran's lumbar spine disorder and his employability nor has opinion been obtained regarding the collective impacts of the Veteran's lumbar spine and psychiatric disorders and his employability.  As such, on remand, the AOJ should obtain an opinion regarding the effect the Veteran's service-connected lumbar spine and psychiatric disabilities has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

With regard to the left inguinal hernia issue, during the January 2015 Board hearing the Veteran reported that he first experienced a left inguinal hernia in 2008 (approximately two years after his separation from service) while working on a furnace and that he underwent surgery to repair the hernia in 2009.  VA treatment records confirm that the Veteran underwent left inguinal repair in January 2009.  The Veteran further testified that his treating VA physician told him that his left inguinal hernia disorder was related to his service-connected chronic lumbar strain.  A review of the claims file is negative for an indication that the Veteran's left inguinal hernia is related to his service-connected chronic lumbar strain.  Further, the record does not include adequate medical opinion evidence to resolve the claim for service connection for left inguinal hernia.  As such, further development in this regard is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the AOJ should arrange for the Veteran to undergo VA medical examinations, by appropriate VA physicians (or physicians contracted by VA).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim(s)-in particular, the increased rating claim.  38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination(s)-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to obtaining further arranging for the Veteran to undergo further examination, to ensure that the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

While these matters are on remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should also undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

With regard to the psychiatric issues, a review of the claims file shows that the Veteran was required to undergo psychiatric evaluation through the State of Michigan Department of Community Health in November 2012, presumably due to legal issues stemming from an assault in October 2012.  Unfortunately, the report from this evaluation is not associated with the claims file and no attempts have been made to obtain it.  As such report is relevant to the psychiatric claims on appeal, the psychiatric issues must be remanded for an attempt to obtain it.  
	
Potentially pertinent to all of the claims remaining on appeal, a review of the claims file includes VA treatment records dated through October 2013.  During the January 2015 Board hearing, the Veteran reported that he received his medication through VA and underwent by-yearly visits with his physician.  As the claims file reflects that the Veteran receives ongoing VA care from the VA Medical Center (VAMC) in Detroit, more recent records from this facility may exist.  As such, the AOJ should obtain all outstanding VA records, following the provisions of 38 C.F.R. § 3.159(c).
	
Further, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining  that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Specific to the claim for a TDIU, the Board again notes that the Veteran's employment history is not clear.  Significantly, in the Veteran's July 2013 claim for a TDIU, he wrote that he last worked in January 2006.  Subsequently, in July 2013 correspondence, the Veteran reported that he began working as a property manager of an apartment building in June 2010.  Thereafter, during the January 2015 Board hearing, the Veteran testified that he last worked in 2011.  Given the need to remand the TDIU issue for an opinion, the AOJ should make an attempt to clarify the Veteran's employment history.  
	
The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  Adjudication of the claims for higher ratings should include consideration of whether staged rating (assignment of different ratings for distinct periods of time, based on the facts found) is warranted.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Detroit VAMC outstanding, pertinent records of evaluation and/or treatment of the Veteran generated after October 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private records.  

In particular,  request that the Veteran provide a signed authorization to obtain all outstanding medical records from State of Michigan Department of Community Health (particularly a psychiatric evaluation report completed in November 2012) in order for VA to mail the identified private treatment providers Authorization and Consent to Release Information to the Department of Veterans Affairs (VA Forms 21-4142).

Also request that the Veteran provide sufficient identifying information for his former employers , to specifically include, but not limited to, Alltimate Property Management, in order for VA to mail the identified former employers Requests for Employment Information (VA Forms 21-4192). 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  If sufficient information/authorization is provided, send Requests for Employment Information (VA Form 21-4192) to each of the Veteran's identified former employers.  Seek clarification as to the nature of the Veteran's duties, the nature of any employment accommodations made as the result of disability, and the reason(s) why employment ended. 

All reasonable attempts should be made to obtain such records, to include notifying the Veteran if any attempt is unsuccessful.  

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examinations, by an appropriate physician.

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to each physician designated to examine the Veteran, and each examination report  should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

Each examiner must provide all examination findings/test results, along with complete, clearly-stated rationale for the conclusions reached.

Gastrointestinal Examination - The examiner should note the history of the Veteran's left inguinal hernia and provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the left inguinal hernia was caused or is aggravated (worsened beyond natural progression) by the Veteran's service-connected chronic lumbar strain.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

The examiner should specifically discuss the Veteran's contentions during the January 2015 Board hearing.
	
Lumbar Spine Examination - The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran 
has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability, to include radiculopathy affecting the right and/or left lower extremity(ies).  For each neurological impairment identified, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

The examiner should describe the functional effects of the Veteran's service-connected chronic lumbar strain on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment.

The physician should also indicate whether there has been any change(s) in severity of the disability since February 2009 (one year prior to the claim for an increased rating).  If so, the examiner should identify the approximate date of the change(s), and provide an assessment of the severity of the disability on each date.

All examination findings/test results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, and after the lumbar spine examination has been completed, arrange for the Veteran to undergo VA mental disorders examination, by a VA psychiatrist (an M.D.).  

The contents of the entire, electronic claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies, to include psychological testing, if appropriate, should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should clearly indicate whether the Veteran has service-related PTSD.  If a diagnosis of PTSD is deemed appropriate, the psychiatrist or psychologist must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the verified stressor(s)..  The examiner is instructed that only a corroborated in-service stressor may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  

In rendering the requested opinions, the examiner should consider and discuss all pertinent lay assertions  (to include the Veteran's contentions), and medical evidence, to particularly include VA treatment records showing several impressions of PTSD beginning in April 2006, referenced above.

Based on examination of Veteran, and review of the record, the examiner should describe the functional effects of the Veteran's service-connected panic disorder without agoraphobia on the Veteran's ability to perform the activities of daily living, to include the physical acts required for employment. 
	
Then, the examiner physician must also discuss the combined effects of the Veteran's service-connected chronic lumbar strain and panic disorder without agoraphobia, on the Veteran's activities of daily living, to include the mental and physical acts required for employment. 

In providing comment responsive to the above, the physician must consider all pertinent evidence and assertions, to particularly include the employment history outlined above (i.e., the Veteran's July 2013 claim for a TDIU wherein he wrote that he last worked in January 2006; July 2013 correspondence wherein the Veteran reported that he began working as a property manager of an apartment building in June 2010; the January 2015 Board hearing during which the Veteran testified that he last worked in 2011). 

Complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  If the Veteran fails to report to any scheduled examination(s), obtain and associate with the claims file (a) copy of correspondence referencing the date and time of the examination(s)-preferably, the notice(s) of examination(s)-sent to him by the pertinent VA medical facility. 

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

10.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claims remaining on appeal. 

If the Veteran fails, without good cause, to report to any scheduled examination(s), in adjudicating the reopened claim and/or the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise adjudicate each claim in light of pertinent evidence (to particularly include all that added to the record since the last adjudication of the claims) and legal authority (to include, with respect to each higher rating claim, whether staged rating is appropriate).

11.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


